IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-09-00141-CV

MAX RIOS,
                                                         Appellant
v.

LUCIA STRETCHER SIGMAR,
                                                         Appellee



                           From the County Court at Law
                              Walker County, Texas
                              Trial Court No. 12,244


                           MEMORANDUM OPINION


       Appellant Max Rios has filed a motion to dismiss this appeal as moot. Appellee

Lucia S. Sigmar has not filed a response. The motion is granted, and the appeal is

dismissed. See TEX. R. APP. P. 42.1(a)(1).

                                                    PER CURIAM

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed August 5, 2009
[CV06]